                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff-Respondent,

            v.                                            Case No. 15-cr-20020-JAR-5
                                                          (related to 14-cr-20014-JAR,
 PETSAMAI PHOMMASENG,                                     15-cr-20006-JAR)

            Defendant-Petitioner.



                               MEMORANDUM AND ORDER

       This matter comes before the Court on Petitioner Petsamai Phommaseng’s Motion for

Leave to Conduct Discovery (Doc. 584) under Rule 6 of the Rules Governing Section 2255

Proceedings. The government responded and moves to enforce the collateral attack waiver and

to dismiss Petitioner’s Sixth Amendment claim in Ground 1 of his 28 U.S.C. § 2255 motion as

procedurally defaulted, arguing his motion for leave to conduct discovery should be denied

because he cannot show “good cause” for the requests (Doc. 593). Alternatively, the

government seeks bifurcation of the discovery issues before the Court determines specific

objections to individual requests. For the reasons explained in detail below, the Court denies the

government’s motion to dismiss Ground 1 as waived or procedurally defaulted, grants in part

Petitioner’s motion for leave to conduct discovery for good cause, and refers the specific

requests and objections thereto to Chief Magistrate Judge James P. O’Hara.




                                                1
I.       Background and Procedural History

         Petitioner was charged in the District of Kansas in three separate cases, alleging

numerous drug trafficking, conspiracy, and firearm charges.1 On April 26, 2016, Petitioner pled

guilty in each case pursuant to Fed. R. Crim. P. 11(c)(1)(C) and entered into three separate plea

agreements.2 In Case No. 15-20006-JAR, Petitioner entered a conditional plea, reserving the

right to appeal the Court’s order denying his motion to suppress evidence obtained as a result of

a January 21, 2015 traffic stop and subsequent search. In all three cases, Petitioner expressly

waived his right to appeal or collaterally attack his convictions or sentences, except for claims of

ineffective assistance of counsel or prosecutorial misconduct, as long as the Court sentenced him

within the range recommended by the parties under Rule 11(c)(1)(C).3

         Meanwhile, the government initiated a separate drug conspiracy investigation during the

spring of 2016, targeting detainees and employees of Corrections Corporation of America

(“CCA”), a large, private detention facility located in Leavenworth, Kansas.4 Although various

drug charges were initially filed against six defendants in United States v. Black, the Court was

placed on notice early on that the government suspected the conspiracy involved at least 95

inmates and 60 more individuals outside the facility.5 Facts uncovered after an early discovery

conference in the Black case during the summer of 2016 revealed discovery practices that



          1
            D. Kan. No. 15-20006-JAR-1 (charging Petitioner with being a user of methamphetamine in possession of
a firearm, using and carrying a firearm during and in relation to a drug trafficking crime, and possessing with intent
to distribute methamphetamine); D. Kan. No. 15-20020-JAR-5 (conspiracy to manufacture, distribute, and possess
with intent to distribute 50 grams or more of methamphetamine and using a communication facility to commit the
conspiracy charge); 14-20014-JAR-13 (conspiracy to distribute and possess with intent to distribute 50 grams or
more of methamphetamine).
         2
             Docs. 244–247.
         3
             Id.
         4
             The facility has since been renamed CoreCivic. The Court refers to it throughout this order as CCA.
         5
             D. Kan. No. 16-20032-JAR, Tr. July 21, 2016 Hr’g, Doc. 75 at 23:2–9.




                                                            2
implicated the Sixth Amendment’s right to counsel: the United States Attorney’s Office for the

District of Kansas (“USAO”) possessed soundless video recordings of attorney-client visitation

rooms at CCA and possessed and redistributed recordings of telephone calls between several

detainees and their counsel.

       Once notified of the video and audio recordings, this Court immediately clawed back and

impounded the recordings and ordered all local federal detention facilities to cease recording

attorney-client meetings and phone calls. On October 11, 2016, the Court appointed a Special

Master to investigate matters related to the government’s conduct. Since the Special Master’s

appointment, an extensive record has been developed regarding the government’s procurement

and possession of the recordings. After a protracted evidentiary hearing, this Court made

extensive findings of fact and conclusions of law, which are incorporated by reference herein

(“the Black Order”).6

       On August 8, 2016, in each of his three cases, Petitioner filed a Motion for Fed. R. Crim.

P. 16(E) Discovery, Confidential Legal Visitation, and Return of Property pursuant to Rule

41(g).7 The motion alleged that counsel for Petitioner learned on August 2, 2016 that attorney-

client meetings had been video recorded at CCA and provided to the USAO upon request, and

that the government had used the confidential communications in pending litigation and had

disclosed the recordings as discovery to other defendants and counsel. As set out in the Black

Order, the Special Master’s investigation in that case began because of allegations related, in

part, to Petitioner and his criminal case. As that Order details, the USAO attempted to gain a

tactical advantage in another criminal matter by using video recordings to target Petitioner’s



       6
           D. Kan. No. 16-20032-JAR, Doc. 758.
       7
           Doc. 318.




                                                 3
attorney, Jacquelyn Rokusek, because of the overlap between Petitioner, Richard Dertinger, and

the CCA investigation.8 Petitioner raised Due Process and Sixth Amendment issues in the Rule

41(g) motion. The government did not respond, and the Court terminated the motion as moot

after Petitioner was sentenced.

          On January 18, 2017, Petitioner moved to withdraw his guilty pleas, alleging

prosecutorial misconduct related to the government’s representations about the sentence the

parties’ agreed upon in the Rule 11(c)(1)(C) plea agreements, which Petitioner claimed was

legally impossible for the Court to impose.9 Although the government did not oppose

Petitioner’s request to withdraw his guilty pleas, the Court denied Petitioner’s motion after

finding the parties had agreed to impose separate sentences in each of the three cases.10 The

Court proceeded to sentence Petitioner, in three separate sentencing hearings, to 180 months’

imprisonment in each case, to run concurrently to the other two cases.

          Petitioner filed a pro se appeal challenging the Court’s denial of his motion to suppress

evidence obtained as a result of a January 21, 2015 traffic stop and subsequent search. After the

government moved to dismiss the appeal as untimely, Petitioner voluntarily dismissed the

appeal.

          Under the Court’s Standing Order 18-3, the Federal Public Defender (“FPD”) is

appointed to represent all petitioners alleging Sixth Amendment violations based on evidence

uncovered during this investigation under 28 U.S.C. § 2255.11 On September 6, 2018, Petitioner

filed a Motion to Vacate and Discharge with Prejudice Under 28 U.S.C. § 2255 and


          8
              Black Order at 67–80.
          9
              Doc. 383.
          10
               Doc. 394.
        11
           Standing Order 18-3 (July 17, 2018), http:/www.ksd.uscourts.gov/wp-content /uploads/2018/07/Standing-
Order-18-3-Appointing-FPD.pdf.




                                                       4
Memorandum in Support in his three criminal cases.12 Petitioner asserted three grounds for

relief: (1) the government violated his Sixth Amendment rights when it obtained video

recordings of his meetings with counsel while he was incarcerated at CCA; (2) Rokusek

provided ineffective assistance of counsel when she failed to timely file a notice of appeal; and

(3) Rokusek provided ineffective assistance of counsel when she failed to adequately challenge

the drug quantity attributed to him.

       After the government divested possession of recordings of Petitioner’s attorney-client

calls and derivative evidence therefrom to the Court in January 2019, the Court granted

Petitioner leave to supplement his first Sixth Amendment claim.13 Petitioner supplemented his

motion with evidence specific to the government’s procurement and possession of at least 76

recorded attorney-client calls between Petitioner and his counsel during the course of his

prosecution, in support of his claim that the government violated his Sixth Amendment right to

effective counsel. Petitioner argues that the proper remedy for the government’s “extensive and

systematic” misconduct is to vacate his judgments with immediate dismissal and prejudice to any

further prosecution.

       Petitioner also seeks leave of court to conduct the following discovery/production

requests related to his Sixth Amendment claim within 30 days:

                  1. Any information that the USAO (including attorneys, law
                  enforcement agents (from any agency), support staff, interpreters,
                  and other employees and contractors) requested, obtained,
                  possessed, reviewed, re-disseminated, or relied on recorded CCA
                  phone calls in Petitioner’s case, whether or not those calls included
                  attorney-client calls or were requested, obtained, possessed,
                  reviewed, re-disseminated or relied in other cases or investigations.



       12
            Doc. 550.
       13
            Doc. 582.




                                                   5
2. Any information that the USAO (including attorneys, law
enforcement agents (from any agency), support staff, interpreters,
and other employees and contractors) knew or should have known
that the Petitioner’s attorney-client calls were recorded, requested,
obtained, possessed, reviewed, re-disseminated, or relied upon at
any time.

3. Any and all documents and materials created by USAO-DKan
personnel and provided to USAO-DKan employees, contractors,
and/or any federal, state, or local agent, to the extent such
documents or materials concern or relate to retention, preservation,
and production of materials that relate to or concern the Black
investigation.

4. Any and all documents and materials sent, given to, or received
by AUSA Emily Metzger in response to her instructions
concerning retention, preservation, and production of materials that
relate to or concern the Black investigation.

5. A list or log of all repositories in the USAO-DKan information
systems that could have been, were, or are now being searched
using the June 7, 2017, list of search terms negotiated by USAO-
DKan and the Special Master (the list of search terms is contained
in Black docket 298-4, exh. D). Repositories may be identified by
employee initials for USAO-DKan personnel, if applicable. A
repository may be identified artificially if its description would
reveal contents claimed to be privileged from disclosure under 28
C.F.R. § 26.26.

6. Any and all documents or materials that reference, discuss,
describe or pertain to:

a. USAO-DKan management instructions to USAO-DKan
personnel, and its agents and contractors, as to what level of
cooperation would be provided to the Special Master by USAO-
DKan;

b. Directions or instructions of any kind or nature, directed to a
specific employee, agent, or contractor, or concerning a specific
employee, agent, or contractor, as to whether that employee, agent,
or contractor was or is now permitted to meet with the Special
Master, whether at the Special Master’s request or at the
recipient’s request;

c. Directions or instructions of any kind or nature, to any USAO-
DKan personnel, its agents, or its contractors that authorize, limit,




                                  6
or forbid preparing for or providing documents and materials to the
Special Master.

7. Any and all documents that discuss or describe “taint teams”
used in Black or in this case.

8. Any documents or materials not already filed as exhibits in the
Black case, relating to allegations that personnel, contractors, and
agents of USAO-DKan personnel and their contractors acted in
violation of the U.S. Constitution, statute, or other law by
obtaining, possessing, listening to, or watching confidential
communications of inmates and attorneys.

9. Any documents or materials that discuss a meeting to include
AUSA Kim Flannigan, SAUSA Erin Tomasic, or both, and
Attorney Jacquelyn Rokusek, limited to a case where Rokusek
represented Richard Dertinger.

10. Any documents or materials regarding then-SAUSA Erin
Tomasic’s issuance of any Grand Jury subpoena in Black. This
demand is limited to documents or materials that: (a) were created
prior to the issuance of any such subpoena, and (b) are not
prohibited from disclosure under Fed. R. Crim. Pro. 6(e).

11. A list of every individual working at, working with, or detailed
to, the USAO-DKan (including attorneys, law enforcement agents
(from any agency), support staff, interpreters, and other
contractors) who is known to have accessed (whether deliberately
or inadvertently): any video recording of attorneys meeting at CCA
with detainees; and/or, any telephone conversations between CCA
detainees and attorneys.

12. For every person identified in item 11 who directed or
permitted someone else to listen to or view the audio or video
recording, identify the persons who: (a) so directed or permitted,
and (b) were so directed or permitted.

13. Any and all documents and materials, not already in evidence,
relating to the preservation or non-preservation of any computer,
computer software, disk, or other electronic paraphernalia used by
USAO-DKan to allow viewing of video recordings produced by
CCA related to Black. This demand goes to the time before and
after the Court ordered preservation of such materials by the
USAO-DKan, and it includes production of documents or
materials that prescribe the time frame for the regular district-wide




                                  7
                   implementation of computer phaseouts identified in the Court’s
                   order.14

II.     Standard for Section 2255 Discovery

         Rule 6 of the Rules Governing Section 2255 Proceedings governs discovery matters, and

provides in relevant part:

               (a) Leave of Court Required. A judge may, for good cause, authorize
               a party to conduct discovery under the Federal Rules of Criminal
               Procedure or Civil Procedure, or in accordance with the practices and
               principles of law. . . .

               (b) Requesting Discovery. A party requesting discovery must provide
               reasons for the request. The request must also include any proposed
               interrogatories and requests for admission, and must specify any
               requested documents.

        In order to show “good cause” under Rule 6(a), a petitioner must provide the court with

“specific allegations [that] show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is . . . entitled to relief.”15 The purpose of Rule 6(b) is

to enable the court “to make certain that the inquiry is relevant and appropriately narrow.”16

III.    Discussion

        Petitioner seeks leave to conduct discovery related to his Sixth Amendment claim. The

government argues that Petitioner cannot show good cause for his discovery requests because (1) his

Sixth Amendment claim is either waived or procedurally defaulted; and (2) his requests are irrelevant

to his Sixth Amendment claim. The government alternatively asserts that the Court should (3) deny

the majority of his requests as premature because they pertain only to the adequate remedy; or (4)



        14
             Doc. 584.
        15
           Bracy v. Gramley, 520 U.S. 899, 908–09 (1997) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969));
LaFevers v. Gibson, 182 F.3d 705, 723 (10th Cir. 1999).
        16
            Rules Governing Section 2254 Cases, Rule 6(b) advisory committee notes. Rule 6 of the Section 2254
rules is “fully applicable to discovery under these rules for § 2255 motions.” See Rule 6 of the Rules Governing
Section 2255 Proceedings, advisory committee notes.




                                                        8
find the discovery requests overbroad, unduly burdensome, irrelevant, seek privileged information,

and/or seek duplicative information provided in Black.

        A.          Waiver and Procedural Default

        1.          Collateral Attack Waiver

A knowing and voluntary waiver of the statutory right to appeal or to collaterally attack a

sentence is generally enforceable.17 The Court applies a three-pronged analysis to evaluate the

enforceability of such a waiver: (1) whether the disputed issue falls within the scope of the

waiver; (2) whether defendant knowingly and voluntarily waived his rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.18

        To determine whether the disputed issue falls within the scope of the waiver, the court

begins with the plain language of the plea agreement.19 The court construes the plea agreement

according to contract principles and based on what defendant reasonably understood when he

entered the plea.20 The court strictly construes the waiver and resolves any ambiguities against

the government and in favor of defendant.21

        The government takes the position that a defendant’s unconditional and voluntary Rule

11(c)(1)(C) guilty plea constitutes a waiver of all non-jurisdictional defenses to the charge(s) to

which he has pleaded guilty except: (1) due process claims alleging vindictive prosecution, (2)

double jeopardy claims that are evident from the face of the indictment, or (3) claims that the




        17
          United States v. Chavez-Salais, 337 F.3d 1170, 1172 (10th Cir. 2003); United States v. Cockerham, 237
F.3d 1179, 1181 (10th Cir. 2001).
        18
             United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc).
        19
             United States v. Anderson, 374 F.3d 955, 957 (10th Cir. 2004); Hahn, 359 F.3d at 1328.
        20
             United States v. Arevalo-Jimenez, 372 F.3d 1204, 1206 (10th Cir. 2004).
        21
             Hahn, 359 F.3d at 1343.




                                                           9
statute of conviction is unconstitutional.22 The government argues that Petitioner’s claim that the

government violated his Sixth Amendment right to confidential attorney-client communications

is not jurisdictional, nor does it implicate any one of the three types of claims identified in

DeVaughn and Class as falling outside the general waiver rule. The government contends that

because Petitioner is now raising an independent claim relating to the alleged deprivation of

constitutional rights that purportedly occurred before the entry of his guilty pleas—and petitioner

does not challenge his plea as either uncounseled or involuntary—his claim is foreclosed. But

Petitioner’s Sixth Amendment claim is not an “independent confidential communications claim”

that he waived raising on direct appeal. Instead, Petitioner claims that by intentionally intruding

into his protected attorney-client relationship absent a legitimate justification, the government

violated his Sixth Amendment right to effective counsel. As detailed below, this claim alleges

prosecutorial misconduct and is raised as a collateral attack of his conviction and sentence.

         The government also seeks to enforce the waiver of collateral attack in the plea

agreements. The waiver provision in Petitioner’s plea agreements expressly reserved his right to

collaterally attack his convictions and sentence based on a claim of ineffective assistance of

counsel or prosecutorial misconduct. Each plea agreement contains this specific language:

“[T]he defendant in no way waives any subsequent claims with regards to ineffective assistance

of counsel or prosecutorial misconduct.”23




         22
           See United States v. DeVaughn, 694 F.3d 1141, 1145–46 (10th Cir. 2012) (stating that an unconditional
and voluntary plea waives all non-jurisdictional claims except for constitutional due process claims for vindictive
prosecution and double jeopardy claims that are evident from the face of the indictment); Class v. United States, 138
S. Ct. 798, 803 (2018) (holding that guilty plea by itself does not bar a federal criminal defendant from challenging
the constitutionality of the statute of conviction on direct appeal).
        23
           Case No. 14-20014-JAR, Doc. 478 at 9; Case No. 15-20006, Doc. 94 at 19; Case No. 15-20020-JAR,
Doc. 247 at 18 (emphasis added).




                                                         10
        The government asserts that Petitioner’s claim that the government violated his Sixth

Amendment right to confidential attorney-client communications attacks both his convictions

and sentences, without alleging that this Court’s sentence was in excess of the parties’

recommendation, and thus falls within the scope of the express collateral attack waiver, which

squarely bars such challenges. The government acknowledges in a footnote, however, that a

claim of prosecutorial misconduct would fall outside the scope of the waiver but asserts that such

a claim can only arise in the context of the Due Process Clause of the Fifth Amendment, not the

Sixth Amendment.24

        While prosecutorial misconduct does not necessarily result in constitutional error, the

government construes such a claim too narrowly. The Tenth Circuit recently reaffirmed that

“[p]rosecutorial misconduct can cause constitutional error in two ways.”25 “First, it can

prejudice a specific right as to amount to a denial of that right.”26 The court noted, “[t]hese

violations often occur outside of trial,” such as during discovery, jury selection, initiation of

proceedings, and outside court proceedings.27 Second, “absent infringement of a specific

constitutional right, a prosecutor’s misconduct may in some instances render a . . . trial ‘so

fundamentally unfair as to deny [a defendant] due process.’”28

        The prosecutorial misconduct alleged in Petitioner’s cases falls under the first category.

Petitioner clearly claims that the government’s misconduct deprived him of his Sixth



        24
             Doc. 593 at 19 n.1.
        25
          United States v. Christy, 916 F.3d 814, 824 (10th Cir. 2019) (citing Underwood v. Royal, 894 F.3d 1154,
1167 (10th Cir. 2018)).
        26
             Id.
        27
           Id. at 824 n.5 (collecting cases); see United States v. Orozco, 916 F.3d 919, 924 (10th Cir. 2019)
(affirming district court’s finding that prosecutorial misconduct violated defendant’s Sixth Amendment right to
present a defense).
        28
             Id. at 824 (internal citations and quotations omitted).




                                                             11
Amendment right to effective counsel by intentionally intruding into his attorney-client

relationship absent a legitimate justification.29 The government’s argument that waiver applies

because prosecutorial misconduct can only arise in the context of the Fifth Amendment is simply

a misstatement of constitutional law.

         Moreover, the plain language of the plea agreements is expressly conditioned on the

Petitioner’s right to raise any subsequent claim based on prosecutorial misconduct, without

limitation to the Fifth Amendment. A plea agreement is a contract, and thus any ambiguities in

the agreements will be construed against the drafter.30 In the context of criminal plea

agreements, the government is held to a higher standard, and a defendant’s waiver of appeal or

collateral attack is construed narrowly and against the government.31 Here, under the plain

language of the plea agreements, Petitioner’s Sixth Amendment claim qualifies as a claim of

prosecutorial misconduct, an exception to the collateral attack waiver.

         2.          Procedural Default

         The government argues that even if Petitioner raised claims of prosecutorial misconduct,

his claims have been procedurally defaulted because they were not presented on direct appeal.

Courts usually will not entertain a § 2255 motion if the movant did not raise the claim on direct




         29
              See Shillinger v. Haworth, 70 F.3d 1132, 1142–43 (10th Cir. 1995).
         30
           Garza v. Idaho, 139 S. Ct. 738, 744–45 (2019) (“That an appeal waiver does not bar claims outside its
scope follows from the fact that, “[a]lthough the analogy may not hold in all respects, plea bargains are essentially
contracts.”); Hahn, 359 F.3d at 1343.
          31
             See United States v. Gordon, 480 F.3d 1205, 1207 (10th Cir. 2007) (“[I]n determining the scope of a
waiver, the court must strictly construe any ambiguities in the agreement against the government (the drafter) and in
favor of the defendant. This means waivers should be narrowly construed.”) (internal citation omitted); United
States v. Bowman, 634 F.3d 357, 360–61 (6th Cir. 2011) (“[B]ecause plea agreements’ constitutional and
supervisory implications raise concerns over and above those present in the traditional contract context, in
interpreting such agreements we hold the government to a greater degree of responsibility than the defendant . . . for
imprecisions or ambiguities in the plea agreements. Ambiguities in a plea agreement are therefore construed against
the government, especially because the government can take steps in drafting a plea agreement to avoid
imprecision.” (internal markings omitted)).




                                                           12
appeal.32 “The procedural-default rule is neither a statutory nor a constitutional requirement, but

it is a doctrine adhered to by courts to conserve judicial resources and to respect the law’s

important interest in the finality of judgments.”33 If the government raises a procedural bar,

courts must enforce it unless cause and prejudice or a miscarriage of justice is shown.34

         As a threshold issue, the Court first addresses whether Petitioner’s claims fall within an

exception to the procedural default doctrine for claims that could not be presented without

further factual development. The Supreme Court has determined that the procedural default

doctrine is inapplicable during collateral proceedings where the petitioner’s claim is based on

facts that were outside the appellate record and not open to consideration and review on direct

appeal.35 Courts will thus dismiss a procedural default defense where the factual predicate for

the petitioner’s claim is not within the appellate record and further factual development is

necessary to resolve the claim.36

         Here, the facts regarding Petitioner’s Sixth Amendment claims were neither in the record

nor available for consideration and review on direct appeal. The government argues that

Petitioner’s Motion for Rule 16 discovery, confidential legal visitation, and return of property



         32
          United States v. Torres-Laranega, 473 F. App’x 839, 842 (10th Cir. 2012); see United States v. Frady,
456 U.S. 152, 165 (1982).
        33
           United States v. Snyder, 871 F.3d 1122, 1126–27 (10th Cir. 2017) (quoting Massaro v. United States, 538
U.S. 500, 504 (2003)).
         34
              United States v. Allen, 16 F.3d 377, 378 (10th Cir. 1994).
         35
          Bousley v. United States, 523 U.S. 614, 621–22 (1998) (holding procedural default doctrine inapplicable
where the claim rests on facts that were “dehors the record and their effect on the judgment was not open to
consideration and review on appeal.”) (quotation omitted).
         36
            See, e.g., Massaro v. United States, 538 U.S. 500, 504–05 (holding that a § 2255 motion is preferable to a
direct appeal because, when a claim is brought on direct appeal, “appellate counsel and the court must proceed on a
trial record not developed precisely for the object of litigating or preserving the claim and thus often incomplete or
inadequate” for the purpose of litigating or preserving the claim); United States v. Chalan, 438 F. App’x 710, 712,
(10th Cir. 2011) (unpublished) (recognizing that “if the factual predicate for a claim is not available, it would appear
to qualify under Bousley as a “claim [] that could not be presented without further factual development”) (quoting
Bousley, 523 U.S. at 621–22).




                                                            13
under Rule 41(g), filed in August 2016, is evidence that he “had a potential Sixth Amendment

claim based on video recordings of his meetings with counsel at CCA Leavenworth and his

outgoing telephone calls to counsel.”37 This motion asked the government to (1) identify

whether attorney-client communications had been provided by CCA, and if so, to identify

whether the AUSA or case agents had reviewed the recordings and (2) provide notice of whether

the confidential recordings are in the possession of the USAO as part of the Black case, and if so,

identify, preserve, and return those documents.38 The government contends that because

Petitioner learned the basis of his current Sixth Amendment claim months before the time to file

a direct appeal expired, he cannot show cause for not raising the issue on direct appeal.

        As Petitioner notes, however, the government never responded to his Rule 16/41(g)

motion, which was simply terminated after Petitioner entered into his guilty pleas and was

sentenced. In January 2019, the government confirmed for the first time that it was in possession

of Petitioner’s recorded CCA telephone phone calls and derivative information thereof when it

surrendered them to the Court on January 7, 2019.39 And the video recordings from CCA have

been impounded by the Court since the fall of 2016 and were not turned over to the FPD until the

Black Order was entered on August 13, 2019. Thus, while Petitioner’s Rule 16/41(g) motion

demonstrates he was aware as of August 2016 that he may have a potential Sixth Amendment

claim, the essential facts to establish that claim were not yet known to counsel and were never

before this Court.




        37
             Doc. 593 at 29.
        38
             Doc. 318.
        39
           See United States v. Black, 16-20032-JAR, Doc. 711 at 9, 17 (FPD’s Motion to Admit Exhibit No. 715,
the government’s written inventory of CCA phone calls and derivative evidence in its possession). The FPD was
permitted to copy the material turned over by the government.




                                                      14
         Moreover, the Tenth Circuit recently dismissed an appeal from this District where the

defendant raised a Sixth Amendment claim with similar allegations of prosecutorial misconduct

arising out of the Black proceedings because the factual basis for the claim was not in the

record.40 In that case, the USAO took the position that the prosecutorial misconduct claim is

“cognizable only as a § 2255 motion,” and urged the Tenth Circuit to reject defendant’s claim on

direct appeal as factually unsubstantiated.41 The Tenth Circuit agreed, noting the “absence of

record evidence” to support the claim.42 And in several pending criminal cases in this District,

Judge Carlos Murguia recently foreclosed the defense from investigating or litigating the

government’s alleged Sixth Amendment violations, “find[ing] it proper to refrain from making

substantive rulings on the allegations in motions to dismiss based on Black issues” because

“[e]vidence is not presently available for review, and this court does not wish to interfere with

the ongoing Black litigation until after Judge Robinson has issued final rul[ings].”43 If Petitioner

had argued his Sixth Amendment claim on direct appeal, he likely would have met with the same

result—it is not a great leap to predict the government would have responded that his Sixth

Amendment claim was only cognizable on collateral review.44




         40
              United States v. Harssfell, 735 F. App’x 553 (10th Cir. 2018) (unpublished).
         41
              United States v. Harssfell, No. 17-3235, Br. of Appellee at 17–20.
         42
              Harssfell, 735 F. App’x at 554.
         43
           United States v. Velazquez, D. Kan. 16-20031-CM, Doc. 315 (denying defendant’s motion to dismiss but
clarifying that the “ruling does not mean that defendant will never be entitled to any relief based on his allegations”);
see also United States v. Crawford, D. Kan. 15-20042-CM, Sentencing Hr’g. Tr. 3/25/2019 at 21–23 (same); United
States v. Duarte-Tello, D. Kan. 16-20016-CM, Motions Hr’g. Tr 3/20/19 (“The direct brief ruling is going to be that
the court does not find that there’s been a specific particularized finding shown or basis shown for the court to find
that there’s been interference with these particular defendants and their counsel’s communication.”).
         44
          In fact, the Department of Justice took the same position throughout the Black proceedings, arguing that
the “appropriate mechanism” for these claims of Sixth Amendment violations by the USAO is through federal
habeas proceedings. See D. Kan. No. 16-20032-JAR, Doc. 336 at 18; Doc. 554 at 7; Doc. 697 at 41–42.




                                                            15
           Even if the procedural default defense was available to the government, however,

Petitioner can establish cause and prejudice. To establish cause, a defendant must “show some

external objective factor—such as governmental interference, unavailability of relevant factual

or legal basis, or ineffective assistance of counsel—prevented him from raising the issue on

direct appeal.”45 “Cause excusing procedural default may also be shown if a claim ‘is so novel

that its legal basis [wa]s not reasonably available to counsel’ at the time of the direct appeal.”46

The factual basis for Petitioner’s Sixth Amendment claims was not reasonably available to him

at the time of his direct appeal, due in large part to the government’s strategy of delay, denial,

and deflection in the Black case and its handling of attorney-client recordings, including

Petitioner’s.47 The existence and scope of potential Sixth Amendment claims was not certain

until January 2019 for his audio recordings claim and August 13, 2019 for his video recordings

claim, well past his deadline for filing a direct appeal.

           To establish prejudice, a defendant “must show that the error of which he complains is an

‘error of constitutional dimensions’ that ‘worked to his actual and substantial disadvantage.’”48

Where a petitioner raises a Sixth Amendment claim in which prejudice is presumed, that

prejudice is not just a mere possibility of prejudice, but is a sufficient basis to establish prejudice

under the procedural default rule.49 If Petitioner’s Sixth Amendment allegations are proved


           45
                Torres-Laranega, 473 F. App’x at 842; see United States v. Zander, 723 F. App’x 617, 619 (10th Cir.
2018).
           46
                United States v. Snyder, 871 F.3d 1122, 1127 (10th Cir. 2017) (quoting Reed v. Ross, 468 U.S. 1, 16
(1984)).
           47
                See generally Black Order; Doc. 583 at 2–10.
           48
                Snyder, 871 F.3d at 1128 (quoting United States v. Frady, 456 U.S. 152, 170 (1982)).
          49
             See, e.g., Garza v. Idaho, 139 S. Ct. 738, 742 (2019) (clarifying presumption of prejudice stemming from
counsel’s failure to perfect appeal applies “regardless of whether the defendant has signed an appeal waiver,” and
stating prejudice is presumed “with no further showing from the defendant of the merits of his underling claims”);
Jones v. Cowley, 28 F.3d 1067, 1073 (10th Cir. 1994) (reversing and remanding, finding cause-and-prejudice
standard met if counsel failed to perfect petitioner’s appeal in violation of petitioner’s right to counsel since
prejudice is presumed); United States v. Skurdal, 341 F.3d 921, 928 (9th Cir. 2003) (because the denial of counsel



                                                               16
correct, extant Tenth Circuit law directs that “a prejudicial effect on the reliability of the trial

process must be presumed.”50 Therefore, Petitioner can establish prejudice under the procedural

default doctrine.

         Accordingly, the Court denies the government’s motion to dismiss Petitioner’s Sixth

Amendment claim in his § 2255 motion on collateral waiver and procedural default grounds.

The government’s corresponding argument that Petitioner cannot show good cause for his

discovery requests is also overruled on these grounds.

         B.          Remaining Grounds for Good Cause

         In order to be permitted to conduct discovery, a petitioner must show “good cause” and

provide “reasons for the request.”51 “[T]he scope and extent of such discovery is a matter

confided to the discretion of the District Court.”52 The Supreme Court has held that to meet the

good cause requirement, a petitioner must provide the court with “specific allegations [that]

show reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.”53 Claims or allegations based on “mere speculation”

are “unlikely to establish good cause for a discovery request on collateral review.”54 “As the

Court distinguished, the good cause showing under Rule 6(a) is targeted at discovery and is not




under the circumstances was “prejudicial per se,” petitioner “demonstrated cause and prejudice for the failure to
raise the contentions on direct appeal”); Rosenwald v. United States, 898 F.2d 585, 587 (7th Cir. 1990) (the
prejudice inquiry under procedural-default doctrine for petitioner’s Sixth Amendment conflict-of-interest claim turns
on the merits of the claim given that prejudice must either be presumed or “something less than a full showing of
prejudice usually required under Strickland.”).
         50
              Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995).
         51
              Rules Governing Section 2255 Proceedings, Rule 6.
         52
              Bracy v. Gramley, 520 U.S. 899, 909 (1997).
         53
              Id. at 908–09 (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)).
         54
              Strickler v. Greene, 527 U.S. 263, 286 (1999).




                                                               17
meant to be judged by whether or not a petitioner would succeed on the merits of his claim.55 A

court abuses its discretion by denying discovery once a good-cause showing is made since “it is

the duty of the court to provide the necessary facilities and procedures for an adequate inquiry.”56

         The government asserts that most of Petitioner’s discovery requests are “irrelevant” to his

§ 2255 motion and, as a result, he cannot show “good cause” for those requests. Specifically, the

government asserts that the majority of the requests (#3 through #13) relate to the Black

litigation or the Dertinger case, and because “any alleged violations of another inmate’s Sixth

Amendment rights are not at issue here,” those discovery requests are “irrelevant” to Petitioner’s

Sixth Amendment claim. The government further argues that any remedy for a Sixth

Amendment violation must be tailored to the harm suffered by the individual defendant, not by

defendants in other cases.

         The government conflates relevance with good cause required under Rule 6(a). As the

Advisory Committee notes explain, the purpose of Rule 6(b) is to enable the court “to make

certain that the inquiry is relevant and appropriately narrow.”57 The Court limits its finding here

to whether Petitioner has established good cause for his discovery requests and finds that specific

determinations of relevance are more appropriately left for Judge O’Hara.

         The parties disagree on what Petitioner must establish to succeed on his Sixth

Amendment claim. The Court conducted an extensive analysis of the law pertaining to alleged




         55
             Stouffer v. Reynolds, 168 F.3d 1155, 1173 (10th Cir. 1999) (citing Bracy, 520 U.S. at 909) (“[I]t may well
be . . . that petitioner will be unable to obtain evidence sufficient to support a finding of actual judicial bias in the
trial of his case, but we hold that he has made a sufficient showing, as required by Habeas Corpus Rule 6(a), to
establish ‘good cause’ for discovery.”).
         56
              Id. (quoting Harris, 394 U.S. at 300).
         57
            Rules Governing Section 2254 Cases, Rule 6(b) advisory committee notes. Rule 6 of the Section 2254
rules is “fully applicable to discovery under these rules for § 2255 motions.” See Rule 6 of the Rules Governing
Section 2255 Proceedings, advisory committee notes.




                                                           18
Sixth Amendment violations in the Black Order.58 In Shillinger v. Haworth, the Tenth Circuit

held that a per se Sixth Amendment violation occurs where (1) there were protected attorney-

client communications; (2) the government purposefully intruded into the attorney-client

relationship; (3) the government became “privy to” protected attorney-client communications as

a result of its purposeful intrusion; and (4) the intrusion was not justified by any legitimate law

enforcement interest.59 Once these factors are established, “a prejudicial effect on the reliability

of the trial process must be presumed.”60

        Petitioner asserts that he can establish that the government violated his Sixth Amendment

rights. In support, he contends facts derived from (1) the investigation in Black and related

cases, (2) extensive research and analysis conducted by the FPD, and (3) facts developed at an

evidentiary hearing in this § 2255 proceeding, will demonstrate that the government intentionally

obtained both video and phone recordings of confidential attorney-client communications

between Petitioner and his counsel at CCA. In turn, Petitioner asserts, the government cannot

establish that any legitimate law enforcement purpose justified its actions. Under Shillinger, that

is enough to establish a per se Sixth Amendment violation and that prejudice must be presumed.

        Petitioner provides the Court with specific allegations regarding the USAO’s systematic

collection of all recorded telephone calls from CCA, with no exception for attorney-client calls

or any other precautionary measures, as evidence of a pattern and practice of purposeful and

large-scale intrusion of attorney-client communications.61 This Court also made extensive

findings regarding the USAO’s practice regarding obtaining audio recordings from CCA in the


        58
             Black Order at 145–63.
        59
             70 F.3d 1132, 1142 (10th Cir. 1995); see Black Order at 162.
        60
          Shillinger, 70 F.3d at 1142 (holding that no “case-by-case inquiry into prejudice” is necessary because
“such intentional and groundless prosecutorial intrusions are never harmless”).
        61
             Doc. 583 at 3–8.




                                                          19
Black Order.62 Petitioner provides the Court with specific allegations of similar misconduct in

his case, which he alleges will show that the government intentionally procured and possessed

recorded phone calls and confidential communications that took place between Petitioner and his

counsel while he was a detainee at CCA. Specifically, the FPD’s investigation has revealed that

(1) at least 76 recorded attorney-client phone calls between Petitioner and his counsel were

accessed and obtained by the government during the course of his prosecution; (2) at least 13 of

those attorney-client phone calls exceeded two minutes in duration (seven of which were

between eight to thirteen minutes in duration); and (3) there are at least two documented

production requests for Petitioner’s calls made by the government, one of which includes a

signed acknowledgement receipt by the prosecutor. And, on January 7, 2019, the government

confirmed for the first time that it had been in possession of Petitioner’s recorded CCA phone

calls and surrendered those calls to the Court. These specific allegations are more than sufficient

to show reason to believe that Petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to specific relief. Accordingly, the Court finds Petitioner has

made a good cause showing and authorizes Petitioner to conduct discovery with respect to audio

recordings under Rule 6(a).

       Petitioner also alleges misconduct with respect to video recordings of meetings with his

attorney at CCA. He generally alleges such meetings took place in one of the five meeting

rooms in which a camera recorded the meetings and that the meetings took place between

February 20, 2016 and May 16, 2016. Unlike the phone recordings, Petitioner did not have

access to the video recordings at the time of his motion for discovery. In the Black Order, the

Court granted the FPD’s Rule 41(g) motion and ordered the government to turn over six DVRs


       62
            Black Order at 80–123.




                                                 20
impounded by the Court to the FPD for review to determine that the video of the attorney-client

meeting exists and that the quality of the non-verbal communications is sufficient to confirm

communication between the detainee and counsel.63 Accordingly, the Court limits its findings at

this time to audio recordings and finds issues with respect to video recordings should be

determined by Judge O’Hara.

       C.          Bifurcation and Specific Objections

       The government argues that in the event the Court rejects its good cause arguments, then

the Court should deny most of Petitioner’s discovery requests without prejudice as premature.

Before the Court considers the specific discovery requests and objections thereto—most of

which relate to the remedy Petitioner seeks—the government asks that the Court first determine

whether there was a Sixth Amendment violation in the instant case. If Petitioner demonstrates a

Sixth Amendment violation, the issue of a remedy would become relevant. As previously noted,

the Court limits its finding at this time to whether Petitioner has established good cause to

authorize discovery and finds the issue of bifurcation and/or specific discovery objections should

be determined by Judge O’Hara.

IV.    Conclusion

       The government repeats the circular argument made in the Black case that because

Petitioner has not proven a Sixth Amendment violation, he is not entitled to discovery to

investigate the Sixth Amendment claim. But it is well documented that the government’s

document production in Black was not only incomplete, but a “document dump.”64 The

government also withheld a number of documents based on claims of privilege or other legal



       63
            Black Order at 165.
       64
            See id. at 142.




                                                 21
protection but did not create or produce a privilege or production log.65 And much of the

documents and information sought by Petitioner are in the government’s sole possession,

custody, or control. To claim lack of evidence as a basis for denial of discovery is to substitute

the cause for the consequence. As this Court previously noted, the DOJ and the USAO have

repeatedly argued that the “appropriate mechanism” for investigation of any Sixth Amendment

violations arising out of the Special Master’s investigation in Black is through federal habeas

relief under 28 U.S.C. § 2255. Indeed, this Court has made clear in the Black case that the

government may be required to produce outstanding documents and information in habeas

proceedings.66 Because Petitioner has demonstrated good cause to conduct discovery with

respect to audio recordings under Rule 6(a), it is the duty of this Court “to provide the necessary

facilities and procedures for an adequate inquiry” into his Sixth Amendment claim.67

         IT IS THEREFORE ORDERED BY THE COURT that the government’s Motion to

Enforce Collateral Attack Waiver and Dismiss Ground 1 of Petitioner’s § 2255 (Doc. 593) is

denied.

         IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to Conduct Discovery

(Doc. 584) is granted in part; the Court finds that Petitioner has established good cause and

authorizes Petitioner to conduct discovery with respect to audio recordings under Rule 6(a); the




         65
              Id.
         66
            See D. Kan. No. 16-20032-JAR, Doc. 713 at 35 (noting in modifying final production order that “[i]n so
ruling, however, the Court does not suggest the government will never have to produce these documents and
information,” and that the DOJ had repeatedly argued that the “appropriate mechanism for investigation of Sixth
Amendment violations is through § 2255); Tr. November 16, 2018 Hr’g, Doc. 694 at 2805 ([Court:] “[W]e’re
talking about an investigation of—of alleged prosecutorial misconduct within the context of this case and that will
likely raise its head hundreds of times again in the context of habeas actions to come, which are [] civil litigation.
And I will tell you that in civil litigation, you’re going to have—you know, whether it’s discovered now or later,
you’re going to be under those same obligations.”).
         67
              Bracy v. Gramley, 520 U.S. 899, 908–09 (1997) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)).




                                                          22
Court refers the good cause determination on video recordings as well as the specifics of

Petitioner’s requests and the objections thereto to Chief Magistrate Judge James P. O’Hara.

       IT IS SO ORDERED.

       Dated: August 13, 2019
                                              S/ Julie A. Robinson
                                             JULIE A. ROBINSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               23
